Citation Nr: 1823163	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  08-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (RA) as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected duodenal ulcer with gastroesophageal reflux disease (GERD) with Barrett's Disease (stomach disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from November 1958 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2014, the Board remanded the Veteran's claims to afford him the opportunity to appear for a Board hearing as he requested.  In February 2018, the Veteran appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his RA is aggravated by his service-connected stomach disability.  

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected stomach disability is productive of severe impairment of health.

3.  The Veteran is unable to obtain or sustain a substantially gainful occupation due to his service-connected stomach disability.


CONCLUSIONS OF LAW

1.  The Veteran's rheumatic arthritis is aggravated by his service-connected stomach disability.  38 U.S.C. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310  (2017).

2.  The criteria for a disability rating of 60 percent for service-connected stomach disability are met.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§  3.159, 4.1, 4.2, 4.3, 4.7, 4.113, 4.114 Diagnostic Codes 7203, 7305, 7346 (2017).

3.  The criteria for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2005, the Veteran filed an informal claim seeking secondary service connection for his rheumatoid arthritis claiming that his service-connected gastrointestinal problems prohibited the effective treatment for this condition.  He also claimed entitlement to a TDIU.  In April 2008, the Veteran filed a new claim seeking a disability rating higher than 30 percent for his service-connected stomach disability.  The Veteran has perfected appeals as to the rating decisions issued by the RO denying these claims.

I. 
Rheumatoid Arthritis (RA)

The Veteran's contention is that he has been unable to take the appropriate medications, most specifically nonsteroidal anti-inflammatory (NDSAID) medications, to treat his RA and that his inability to do so has aggravated his RA.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

After reviewing the evidence of record, the Board finds that the evidence does establish a baseline and the level of severity of aggravation when the Veteran's service-connected stomach disability has caused the Veteran to be unable to take medication necessary to treat his RA thereby aggravating his RA. 

The available medical records demonstrate the Veteran was diagnosed to have RA in 1996.  See private orthopedist's note dated May 2, 1996.  However, the records show he was prescribed NSAID medications for treatment of his RA from 1996 through at least October 2005.  It appears that it was felt there was no choice but for him to take NSAID medications, although he was placed on prescription ones that were believed to have less impact on the stomach.  See e.g., October 2000 VA examination report.   He was tried on a couple anti-rheumatic medications, but was unable to take these medications for very long.  

At an October 2005 VA examination for his service-connected stomach condition, the Veteran reported being taken off of Celebrex and using only Ibuprofen for joint pains because the Celebrex was interfering with the absorption of his stomach medication, Nexium.  The examiner noted that, because of the Veteran's gastrointestinal problem, he could not effectively be treated for his RA.   

However, in January 2006, the Veteran was seen by his private orthopedist who noted that he was not able to take NSAID medications any longer due to his gastric reflux and that doing so had caused a flare-up of his RA.  The Board finds that this treatment record establishes the Veteran's baseline.  Although the Veteran reports a flare up of his RA, the examination did not appear to be inconsistent with prior findings, except for the new notation of small joint arthritis in the toes bilaterally with some hammertoe formation in the lesser toes on both feet.  Thus, at this time, it appeared the Veteran's main complaint was merely an increase in pain.  

However, in June 2006, the Veteran underwent VA examination in relation to his claim for service connection, which showed he complained of pain in most joints of his body to varying degrees with subjective feelings of weakness and easy fatigue, especially in his back, hands, hips and knees.  He also reported impaired coordination at the hands.  On examination, the VA examiner found the Veteran's range of motion in his lumbar spine, hips, knees and hands were all diminished and opined that this was because of the Veteran's RA. 

In commenting on the Veteran's gastrointestinal difficulty causing his joint problems, the examiner stated that the Veteran's RA did not result from his gastrointestinal difficulties.  He explained this to the Veteran, who agreed.  However, the Veteran explained his concern is actually that his inability to use medications has made his arthritis much worse, and the examiner agreed with him on that.  The VA examiner stated that the Veteran's chronic gastrointestinal problems have made it impossible to utilize any of the medications that can be helpful for RA.  He opined that the Veteran's arthritis difficulties are probably about twice as bad as if he had been able to use appropriate medications.  If this is considered to be an aggravation of his arthritis problem, the examiner stated the baseline status would be the same as today's examination except that the motions would be considerably improved and the pain would be less.  He would probably not have needed total hip arthroplasty.  The improved motions if he had appropriate treatment would mean that pulp to palm distance would be about 1/2 inch for each of 8 fingers in the hands.  Treatment would mean that hip motions would be nearly normal with at least 120 degrees flexion.  Knee motions would be at least five degrees better than they are today.  A percentage of this aggravation situation is that 60 percent of the joint problems seen today represent the basic arthritic difficulties, while 40 percent of the present difficulty represents increased joint difficulty because of his inability to tolerate appropriate arthritis medications.  The Board finds that this VA examination represents aggravation from the baseline seen in the January 2006 private orthopedist's treatment note.  
	
However, the Board acknowledges that the Veteran's subsequent treatment records show that, in September 2006, the Veteran was placed on Enbrel, a medication that is used specifically to treat RA and other autoimmune disorders.  This is not an NSAID medication.  The medical records show that the Veteran tolerated this medication well, that he had a good response on this medication (his RA has been typically noted as stable or under control and he has denied flare-ups), and that he has remained on this medication for more than 10 years.  The Board acknowledges the Veteran's testimony at the February 2018 Board hearing that he had just discontinue use of the Enbrel two weeks prior to the hearing, at least temporarily, due to complications with his liver and kidney functioning and all the medications that he takes and is waiting for that to clear up before they decide what to do.  (The Board further notes that, at the hearing, the Veteran testified the spelling of this medication was "Embrel" but the medical records generally spell it as "Enbrel" and a quick check on the internet shows that "Enbrel" is the correct spelling.  Also, the Veteran testified he had been on the medication for about four years, but the VA treatment records clearly demonstrate he started the medication in September 2006 and had been on it since then.)  At the time of the hearing, he testified he was not presently taking any medication for his RA as he essentially testified that, until his liver and kidneys cleared, he would just "hang on" through the pain. Although the Veteran did not clearly testify that his RA was flared-up at the time of the hearing, it is possible he was beginning to experience a flare-up at that time since he mentioned being in pain and it is known that he could not be treated by alternative medications such as NSAID medications because of his service-connected stomach disability. 

As for treatment with other anti-rheumatics, the medical evidence also shows the Veteran has tried other anti-rheumatic medications, such as methotrexate, hydrochloroquine and another one reported as Fembril (although this does not appear to be the correct name) that he was unable to take due to intolerable side effects including liver problems.  There are possibly other medications the Veteran has tried, however, the Veteran's private rheumatologist records are not available for review.  Rather it appears from the records available, which are from his primary care physicians, both private and VA, and his private orthopedic surgeons, that the Veteran's primary treatment for his RA has been with NSAID medications and then with Enbrel.  He has not successfully been able to take other anti-rheumatic medications in the past and, now that he is off Enbrel, it is unclear whether he will find be allowed back on Enbrel or be able to find another medication that he can take that will control his RA just as effectively his previous medications.  What is  clear is the Veteran will not be able to return to taking NSAID medications for his RA due to his service-connected stomach disability.

Based on the foregoing evidence, the Board finds that the medical records clearly show a worsening in the Veteran's RA due to the discontinuance of his taking NSAID medication most likely in the latter months of 2005, although the earliest evidence we have showing he stopped completely taking NSAID medications is January 2006.  However, it appears that the aggravation of his RA was alleviated by his taking Enbrel in September 2006.  

Nevertheless, the Board finds that aggravation in this context of 38 C.F.R. § 3.310 means "any increase in disability," as distinguished from the more specific form of this term when used in the context of establishing service connection for a disability which existed before service as defined in 38 U.S.C. § 1153.  Allen v. Brown, 7 Vet. App. 439, 445-49 (1995). Accordingly, where secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id. at 448.  Thus, whether a nonservice-condition has "permanently worsened" is only germane to the inquiry undertaken when addressing whether a preexisting condition has been aggravated by service.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.310; see accord Allen, supra.

Furthermore, the requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim even if said disability resolves while the claim is still pending.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Consequently, the Board finds that the evidence raises a reasonable doubt as to whether the Veteran's RA has been aggravated by his service-connected stomach disability.  Resolving that reasonable doubt in the Veteran's favor, the Board finds that service connection for RA is warranted based upon aggravated by a service-connected disability pursuant to 38 C.F.R. § 3.310.  On that basis, the Veteran's appeal is granted.

II. Service-Connected Stomach Disability

The Veteran contends that his service-connected stomach disability warrants a disability rating higher than 30 percent.  The Veteran has contended that he has had incapacitating episodes of duodenal ulcers averaging 10 days numerous times each year, consistent with the 40 percent disability rating under Diagnostic Code 7305.  See VA Form dated in October 2009.  The Veteran has also argued that, when taking all of the ways his stomach disability affects his life, his service-connected disability picture is more consistent with a 60 percent disability rating under Diagnostic Code 7346 for "other symptom combinations productive of severe impairment of health."  See February 2018 Board hearing transcript.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In a May 2001 rating decision, service connection was established for duodenal ulcer effective May 17, 2000, and evaluated as 20 percent disabling under Diagnostic Code 7305.  In a February 2005 rating decision, service connection was recognized for gastroesophageal reflux disease (GERD) and Barrett's disease and combined with the Veteran's already service-connected duodenal ulcer.  The evaluation of the newly combined service-connected disability was deferred for the Veteran to be scheduled for an examination, which he underwent in October 2005.  As a result of that examination, the Veteran's service-connected stomach disability (duodenal ulcer, GERD and Barrett's disease) was assigned a 30 percent disability rating under Diagnostic Code 7305-7346 effective December 9, 2004.  The hyphenated Diagnostic Code is based upon Diagnostic Code 7305 being the original disability, but the rating being under Diagnostic Code 7346 as being the prominent disability upon which the 30 percent disability rating was based for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanies by substernal or arm or shoulder pain which is productive of consideration impairment of health.  The Veteran filed a new claim for an increased disability rating higher than 30 percent in April 2008.

Initially the Board notes that there is not a specific Diagnostic Code for GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the diagnostic criteria set forth in Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Words such as "moderate" and "severe" are not defined in the VA Schedule for rating disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 7305 evaluated duodenal ulcers.  A 40 percent disability rating is assigned for moderately severe duodenal ulcers that are less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A maximum 60 percent disability rating is assigned for severe duodenal ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  § 38 C.F.R. § 4.114.  

The Board acknowledges that the earlier medical evidence shows the Veteran had recurrent esophageal stricture as shown by esophagoduodenoscopy (EGD) study and underwent multiple dilations for treatment of such.  However, his last dilation appears to have been conducted prior to the Veteran's present claim filed in 2007.  Consequently, there is no evidence during the present appeal period of actual esophageal strictures, merely complaints of dysphagia.  Therefore, evaluation for esophageal strictures under Diagnostic Code 7202 is not warranted during this appeal period.

Furthermore, although the Veteran is service-connected for duodenal ulcers, the medical evidence fails to demonstrate that he has had any active ulcers during the appeal period.  Rather EGD studies have shown his primary problems have been erosive esophagitis and/or GERD, Barrett's esophagus and hiatal hernia with periodic erosive duodenitis when the Veteran's stomach disability is severely flared up, but no active ulcerations on the duodenum were shown.  Consequently, the Board does not find that the Veteran's duodenal ulcers were his primary disability and, therefore, evaluation of his service-connected stomach disability under Diagnostic Code 7305 is not warranted.

Rather the evidence shows the Veteran's primary disability is his erosive esophagitis, GERD and hiatal hernia, the symptoms of which overlap such that they are evaluated as one disability under Diagnostic Code 7346.  The Board notes that the EGD and pathology reports show that the Veteran's Barrett's esophagus itself does not produce symptoms but is merely a finding of abnormal cell growth in the esophagus caused by prolonged exposure to stomach acid from GERD.  However, the Veteran's private physicians have often referred to his esophagitis as Barrett's esophagitis and the location of the esophagitis and Barrett's esophagus appear to overlap such that, at times, evaluation for Barrett's esophagus during EGD has not been able to be accomplished because of the severity of the esophagitis.  Thus, clearly these conditions should be treated together as one disability and evaluated as the primary disorder.  The Veteran's occasional erosive duodenitis would merely cause a worsening of the symptoms caused by these conditions and, therefore, is appropriately also considered as part of this disability.

After a review of the record, the Board finds that the Veteran's service-connected stomach disability is productive of other symptoms combination productive of severe impairment of health.  The medical evidence shows, and the Veteran acknowledged at the February 2018 hearing, that he does not a history of hematemesis or anemia.  He reported a history of melena, however, the medical records show the last episode was prior to the current appeal period.  Although he reported a period of difficulty maintaining weight from 2007 to 2009 for which he had to drink Ensure, the medical records show the Veteran had surgery in 2007 for a nonservice-connected lower gastrointestinal problem and then subsequently had complications due to a MSRP infection over the next couple of years.  The medical records related to his service-connected stomach disability do not reflect he has had any excessive weight loss due to his service-connected disability.  Consequently, the Board does not find the Veteran's weight problems during the appeal period are for consideration in evaluating his service-connected stomach disability.  Hence, the Veteran's only symptoms of pain and vomiting are not sufficient to warrant a 60 percent disability rating under the first part of the rating criteria.

However, after considering all the Veteran's symptoms and the effects that it has on his health on and his daily living, the Board finds there the evidence raises a reasonable doubt that the Veteran's service-connected stomach disability is productive of serious impairment of health.  On EGD in August 2007, the Veteran was noted to have Grade IV GERD with severe erosive duodenitis.  Pathology reports of biopsy taken at the time of the EGD showed the Veteran tested positive for H. pylori bacteria, and he was placed on medication for this.  See September 5, 2007 VA Telephone note.  In April 2008, the Veteran again reported increasing problems with epigastric pain and indigestion. 

On VA examination in April 2008, the Veteran reported experiencing nausea and vomiting three to four times per week lasting hours the past three months with an increased sour taste in his mouth, phlegm in his throat and heartburn.  He complained of severe gas and abdominal bloating with diarrhea twice a week lasting for hours.  He also complained of pain in the mid and right upper quadrant of his abdomen.  With flare-ups, he reported being unable to move around and this affects his ability to work and sleep.  He reported that he treats his stomach disability with medications and a bland diet.  Medications at that time consisted of Sucralfate, one gram three time a day, and Protonix 40 mg two pills twice a day.  His diet consists of well-cooked blended food soft foods without seasonings and low sodium.  He does not eat read meats and cellulous fiber foods.  The examiner noted that the Veteran's gastrointestinal flare-ups have increased in frequency and continue despite treatment with medication and that his symptoms of epigastric pain, indigestion, nausea and vomiting have increased and affect his work and activities of daily living.  

In his October 2008 Notice of Disagreement, the Veteran stated that he has been on a restricted diet for years.  On his October 2009 VA Form 9, the Veteran stated he has recurrent incapacitating episode numerous times each year and, in any two week periods, he is incapacitated over 10 days.  At the February 2018 Board hearing, the Veteran testified that, if he goes just one day without his medication for his stomach, he will start having pain and nausea again within a couple of days.  He testified that his symptoms consist of attacks of vomiting lasting about a day that occur about three to four times per year; trouble sleeping in that he has to sleep propped up with two pillows in an inclined/sitting up position, he wakes up two to three times a night because of pain and reflux symptoms, and that he has nonrestorative sleep; daytime fatigue/tiredness for which he takes naps twice a day; and dysphagia (feeling like food is not going down his throat).  In reviewing some of the Veteran's symptoms, such as his sleep problems, his attorney pointed to an examination the Veteran had in 2005 and asked him if those things were the same today, and the Veteran testified they were.  

The Board notes the attorney was referring to an October 2005 VA examination.  At this examination, like at the June 2008 VA examination, the Veteran reported being on a bland diet but a little more detail is provided in this report.  The examiner noted that eating is extremely difficult for the Veteran as he cannot have fresh fruits and vegetables, especially anything cellulose.  He steam cooks his food, blends it and eats very slowly because of diminished stomach capacity and dysphagia along with taking copious amounts of fluids.  He cannot eat read meat or bread because they stick in his esophagus.  He reported getting blockages of the esophagus at least once a month.  As for his sleeping, he reported that he sleeps upright on a pillow usually lying on his side and awakens frequently through the night.  In discussing his problems, the VA examiner stated that the Veteran is severely limited by his gastrointestinal problem and his life is strictly regimented.  He lacks the ability to eat for enjoyment and is unable to eat away from his home since all foods have to be specially prepared.  Furthermore, despite rather strong therapy, he still has breakthrough epigastric discomfort requiring additional antacids.  His sleep is severely curtailed and he needs to sleep nearly upright, wakens frequently through the night with abdominal symptoms, and for the most part his non-restorative sleep requires extra naps during the daytime.  The examiner commented that the Veteran has been able to maintain his nutrition but that this has come at a cost. 

However, in contrast to the above evidence, the Veteran's treatment records show that, generally, his medications appear to control his symptoms adequately.  They do not show the extent to which he restricts his diet or his sleep problems.  Nor do they show the frequency of symptoms that the Veteran reports.  It is questionable whether the most frequent treatment records would even support the current 30 percent disability rating.  However, the Board notes that the Veteran has not been provided a current VA examination, but finds one is not necessary given that his testimony at the February 2018 Board hearing is consistent with his reports given at previous VA examinations.  

The Board notes that, to the extent that medication was a component of the treatment referenced above, the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria are not for consideration.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Significantly, the rating criteria under Diagnostic Code 7346 do not contemplate the ameliorating effects of medication to treat hiatal hernias or GERD; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication. 

Thus, when considering that the Veteran has significant symptoms while on medication and that those symptoms would worsen only days after missing a single dose of his medication along with the impact those symptoms have had on his health and daily life in that he has a strictly regimented diet that he eats to control his symptoms and his sleep problems causing daytime fatigue requiring twice daily naps with restrictions of work and activities of daily living, the Board finds that such disability picture would suggest serious impairment of health.  The Board acknowledges and agrees with the Veteran's attorney's argument that the rating criteria do not define what is meant by "other symptoms combined productive of severe impairment of health" in the rating criteria, thereby leaving it up to interpretation.  The Board finds reasonable doubt is raised in the present case.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent disability rating is warranted for the Veteran's service-connected stomach disability rating on the basis that it is productive of other symptoms productive of severe impairment of health.  A higher disability rating is not warranted as this is the highest disability rating permitted on a schedular basis and, as the Board has considered all symptoms of the Veteran's service-connected stomach disability in awarding the 60 percent disability rating, an extra-schedular rating under 38 C.F.R. § 3.321(b) is not for contemplation.  On that basis, the Veteran's appeal is granted.

III. 
 TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for only one disability and that is for his stomach disability, evaluated by this decision as 60 percent disabling.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After a review of the evidence, the Board finds the Veteran is unable to obtain and maintain a gainful occupation because of his service-connected stomach disability.  October 2005 VA examiner stated that the Veteran's life is strictly regimented, that he is unable to eat away from his home and that he has non-restorative sleep requiring extra naps during the daytime.  The June 2008 VA examiner noted that the Veteran's stomach symptoms affect his work and activities of daily living as well.  The Veteran testified at the February 2018 Board hearing that he continues to take naps twice daily due to daytime tiredness that he attributes to his stomach disability.  Given these facts and the severity of the Veteran's symptoms, the Board finds it unlikely the Veteran would be able to obtain or sustain gainful employment due to his service-connected stomach disability.  Consequently, the Board finds that a TDIU is warranted and the Veteran's appeal is granted.



ORDER

Entitlement to service connection for RA is granted.

Entitlement to a disability rating of 60 percent for the Veteran's service-connected stomach disability is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to the Veteran's service-connected stomach disability is granted, subject to controlling regulations governing the payment of monetary benefits.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


